      Case: 1:20-cv-01622-JG Doc #: 16 Filed: 09/09/20 1 of 3. PageID #: 600




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO



 Covenant Weddings LLC and                             Case No. 1:20-cv-01622
 Kristi Stokes,
                                                      Judge James S. Gwin
                     Plaintiffs,
       v.
                                                 Plaintiffs’ Unopposed Motion for
 Cuyahoga County,                               Extension to File Reply in Support
                                                     of Plaintiffs’ Preliminary
                     Defendant.                          Injunction Motion



                                         Motion

      Plaintiffs Covenant Weddings LLC and Kristi Stokes move for an Order

granting Plaintiffs leave until October 9, 2020, to file a reply in support of Plaintiffs’

preliminary injunction motion.

Background
      Plaintiffs filed their complaint and motion for a preliminary injunction in this

case on July 22, 2020. Defendant filed its response to Plaintiffs’ preliminary

injunction motion, ECF No. 14, on September 3, 2020. Local Rule 7.1 grants

Plaintiffs 7 days, until September 10, to file a reply.

      On September 4, the parties conferred about a possible resolution. The

parties conferred again on September 9 but need additional time to determine if a

resolution is possible. Plaintiffs’ counsel has consulted with Defendant and

Defendant does not oppose this request. For these reasons, Plaintiffs request leave

to file their reply brief in support of their preliminary injunction motion on October

9, 2020.

                                            1
     Case: 1:20-cv-01622-JG Doc #: 16 Filed: 09/09/20 2 of 3. PageID #: 601




Respectfully submitted this 9th day of September, 2020.



                                            s/ Jonathan A. Scruggs


Matthew J. Burkhart                         Jonathan A. Scruggs
OH Bar No. 0068299                          AZ Bar No. 030505
Gallagher Kavinsky & Burkhart LPA           Katherine L. Anderson
8740 Orion Place, Suite 200                 AZ Bar No. 033104
Columbus, OH 43240-4063                     Alliance Defending Freedom
(614) 885-9022                              15100 N. 90th Street
(614) 885-9024 (facsimile)                  Scottsdale, AZ 85260
mjb@gkb-law.com                             (480) 444-0020
                                            (480) 444-0028 (facsimile)
                                            jscruggs@ADFflegal.org
                                            kanderson@ADFlegal.org

                                            David A. Cortman
                                            GA Bar No. 188810
                                            Alliance Defending Freedom
                                            1000 Hurricane Shoals Rd. NE
                                            Ste. D-1100
                                            Lawrenceville, GA 30043
                                            (770) 339-0774
                                            (770) 339-6744 (facsimile)
                                            dcortman@ADFlegal.org

                                            Johannes S. Widmalm-Delphonse
                                            MN Bar No. 396303
                                            Alliance Defending Freedom
                                            20116 Ashbrook Place, Suite 258
                                            Ashburn, VA 20147
                                            (571) 707-4655
                                            (571) 707-4656 (facsimile)
                                            jwidmalmdelphonse@ADFlegal.org

                            ATTORNEYS FOR PLAINTIFFS




                                        2
     Case: 1:20-cv-01622-JG Doc #: 16 Filed: 09/09/20 3 of 3. PageID #: 602




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 9, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system. I further certify that the

foregoing motion will be sent to the Defendant via the Court’s CM/ECF system.


                                              s/ Jonathan A. Scruggs
                                              Jonathan A. Scruggs




                                          3
